 


114 HR 2484 IH: Stop Birth Tourism Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2484 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Rohrabacher (for himself, Mr. Conaway, Mr. Gohmert, Mr. Jones, Mr. DesJarlais, Mr. Zinke, Mr. Sam Johnson of Texas, Mr. Carter of Georgia, Mr. King of Iowa, Mr. Gosar, and Mr. Olson) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to provide that certain aliens who are pregnant are ineligible to receive visas and ineligible to be admitted to the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stop Birth Tourism Act of 2015. 2.Restriction on the admissibility of certain aliens who are pregnantSection 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) is amended by inserting at the end the following:  
 
(11)Pregnancy 
(A)In generalIn the case of an alien seeking admission to the United States as a nonimmigrant under section 101(a)(15)(B), a consular officer or the Secretary of State may require that the alien provide a certification from a healthcare provider that the alien is not pregnant, or, if the alien is pregnant, as to the status of the pregnancy. (B)InadmissibilityAn alien seeking admission to the United States as a nonimmigrant under section 101(a)(15)(B) who a consular officer or the Secretary of State determines under subparagraph (A) is pregnant, and if admitted to the United States, is likely to give birth in the United States, is inadmissible.. 
 
